department of thors p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-114517-99 date oct internal_revenue_service index no - legend partnership general_partner township state project city agency i s i a l o i l u l u i plr-114517-99 i l i u l u w t i w l l i t t n i a t i i r e d s f b b d o f h m n i c i dear this letter responds to your letter dated date submitted on behalf of agency and partnership requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing tax_credit dollar amounts plr-114517-99 agency and partnership represent that the facts are as follows facts partnership was formed on a as a state limited_partnership under the relevant provisions of state law partnership was formed to acquire develop and operate low- income housing projects located near the city on b general_partner of the partnership prepared the initial application_for low- income housing tax_credits for the project the application disclosed a total of c residential units housed in the project's d buildings e residential buildings and f clubhouse the number of buildings was estimated based on a site plan on g the partnership was awarded low-income_housing tax_credits in the amount of dollar_figureh for d buildings on i the partnership submitted an application_for a carryover allocation of tax_credits showing a total of e buildings - and f clubhouse the number of buildings for this document was based on a site plan drawn by one of the partnership’s engineers that included the same c residential units that were the basis of the original application - j residential buildings onk engineers engaged by the township to review the site plan issued a report that required revisions to meet township zoning requirements regarding parking on the site plan was redrawn to accommodate the township's request for better parking adjacent to building m which was made as part of their site plan review of the project as a result the new site plan shows building m split into n buildings new m and o which together contain the same number of units as the old m building on p the partnership received a carryover allocation of tax_credits in the amount of dollar_figureh from the agency the number of buildings disclosed in the carryover allocation letter was j based on the number of residential buildings included in the partnership's q application_for credit carryover on the township board held an executive session and approved the environmental impact assessment related to the revised site plan for the project on s the partnership submitted an application_for low-income_housing tax_credit commitment to the agency in the application the number of buildings disclosed in the project was again d e residential and f clubhouse based upon the site plan approval of the project from the township granted on r plr-114517-99 on t the partnership received a letter from the authority that indicated that there was a discrepancy between the number of residential buildings included in the carryover allocation j and the commitment application e only j building identification numbers bin were issued with the carryover allocation in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project will have residential buildings rather than j does not affect a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency's allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request the internal_revenue_service to rule that agency may amend the carryover allocation to include a bin for the f additional residential building in the project and allocate the appropriate amount of low-income_housing tax_credit to each of the existing residential buildings in the project not exceeding dollar_figureh for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately teflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case partnership committed an administrative error when the application_for low-income_housing tax_credits referenced j buildings when the actual number of residential buildings was this error was not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of this error the carryover allocation did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same plr-114517-99 amount of credit to the project notwithstanding the number of the buildings in the further the change does not affect the amount of housing_credit_dollar_amount project allocated to the project the ranking of the project in agency's allocation round nor any other aspect of the carryover allocation for the project administrative error occurred in this situation thus a correctable under the represented facts the carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project the correction would involve a numerical change to the credit_amount allocated to each building that properly received bins in the present case based solely on the representations and the relevant law and regulations set forth above we rule as follows partnership committed an administrative error when it failed to identify the actual number of residential buildings in the project in the tax_credit application submitted to agency because of that administrative error the carryover allocation inaccurately reflects the intent of agency and partnership when the carryover allocation was executed agency and partnership requested to correct the administrative error within a reasonable period of time after becoming aware of the administrative error agency will assign f additional bin to accurately reflect that there are e residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the e residential buildings in the project not exceeding dollar_figureh for the entire project plr-114517-99 to correct this administrative error agency must do the following amend the u carryover allocation to include a bin for the f additional residential building in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the e residential buildings in the project not exceeding dollar_figureh for the entire project the new bin does not have to be in sequential order with the existing e bins and the existing e bins shall continue in effect on the u amended carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended u carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for u and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis in accordance with the power_of_attorney we are sending a copy of this letter_ruling to the authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours pht buphole harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
